Case: 3:15-cv-00324-jdp Document #: 401-14 Filed: 09/18/20 Page 1 of 4




                  EXHIBIT 14
                   Case: 3:15-cv-00324-jdp Document #: 401-14 Filed: 09/18/20 Page 2 of 4


                WISCONSIN ELECTIONS COMMISSION
                Administering Wisconsin's Election Laws




Home »Node




  Wisconsin Voting Deadlines and Facts for November
  2020
  Date: Thu, 08/20/2020 - 09:30

  MADISON, WI – Wisconsin voters and election officials have plans in place for the Presidential Election on
  November 3, 2020.

  “We want to make sure every voter who is eligible to vote this fall can do so safely and securely,” said Meagan
  Wolfe, administrator for the Wisconsin Elections Commission. “We learned a great deal from our elections in
  April, May and August and believe we have solid plans in place for November.”

  Due to continuing concerns about COVID-19, the WEC is providing citizens with information about the various
  options for registered voters throughout the state to exercise their right to vote.

  “We want citizens to choose the option for voting that works best for them. For voters who choose to vote
  absentee by mail, we want to be sure they have the information they need to navigate that process,” said Wolfe.
  “Of course, every voter who is eligible to vote in the state can also vote early or in person on election day.”

  Here are some key dates and facts to remember for the upcoming Presidential Election on November 3, 2020
  – whether you’re voting by absentee ballot or in-person.

  Now: You don’t have to wait to register to vote or request an absentee ballot. Everything you need to know is
  online at https://myvote.wi.gov or by calling or visiting your local municipal clerk.

  “If you’re not registered, you can get registered online if you have a Wisconsin driver license or state ID card -
  just fill in a few pieces of information,” said Wolfe. “If you are registered, you can request an absentee ballot
  and it will be mailed to your preferred address. Once it arrives, simply follow the instructions to make sure the
  ballot is filled out correctly and have an adult U.S. citizen witness your ballot. Then mail it back to the clerk in
  the postage-paid envelope.”

  For voters who are not comfortable with or do not have access to technology, an absentee request paper form
  will be their option. But for most voters, the MyVote website is the preferred way to make their absentee ballot
  request. It’s also where voters can register to vote, find their polling place, view a sample ballot, or contact
  their municipal clerk to learn more about voting by absentee ballot in-person and by mail.
                                                                                                     EXHIBIT
                                                                                                      5008
                                                                                                                  /
Voters also have Case: 3:15-cv-00324-jdp
                 the option                 Document
                            to drop their absentee     #: 401-14
                                                   ballots          Filed:on
                                                           off in-person   09/18/20
                                                                             or beforePage  3 ofday.
                                                                                       election  4 “We
recommend that if you’d prefer to vote from home this fall, you get your requests in as soon as possible to
which will ensure you have enough time to receive and return your ballot and that local clerks have enough
time to process your request,” said Wolfe.

Early September 2020: On September 1, the WEC will be mailing information about voting in November
to approximately 2.6 million registered Wisconsin voters who have not already requested an absentee ballot.
(See attached.) The information packet will include an absentee request form and a postage-paid reply
envelope. Wolfe encouraged voters who choose to vote absentee to request their ballot as soon as possible,
whether online or by mail.

September 17, 2020: This is the deadline for Wisconsin’s city, village and town clerks to mail absentee
ballots for November 3 to registered voters with requests on file. At 47 days before the election, Wisconsin
gives its voters significantly more time to receive and return their ballots than most other states.

October 14, 2020: Your last chance to register by mail or online. Visit https://myvote.wi.gov to complete
the registration process in minutes or find your municipal clerk’s mailing address.

October 15 to November 1, 2020: During this closed registration period, you must register to vote in your
municipal clerk’s office or at a satellite voting location run by your municipal clerk.

October 20, 2020: The first day that municipal clerks may offer in-person absentee voting in their office or
a satellite location. Start dates and office hours vary by municipality. Please visit https://myvote.wi.gov to
find your municipal clerk office’s contact information and learn more about absentee voting in-person for the
upcoming election.

October 27, 2020: Practical deadline for voters to return their mail absentee ballots to their municipal
clerk’s office. The US Postal Service recommends allowing one week for your completed absentee ballot to be
delivered to your municipal clerk’s office. After this date, voters should find other options for returning their
absentee ballot, which include delivering it to their municipal clerk’s office or a secure drop box if one is
provided by their clerk. Most voters can also deliver their ballot to their polling place by 8 p.m. on Election
Day, but there are some exceptions. (See below.)

October 29, 2020: The legal deadline for most voters to request an absentee ballot by mail. Wolfe said it is
unrealistic for any voter to wait this late to request an absentee ballot and expect to receive it in time to return
it by Election Day to be counted.

October 30, 2020: Final day to register to vote at your municipal clerk’s office. Visit https://myvote.wi.gov
to find your local clerk’s contact information and hours of operation.

November 1, 2020: The last day that municipal clerks may offer in-person absentee voting in their office or
a satellite location. Most clerks only offer absentee voting in their office until Friday, October 30, and office
hours vary by municipality. Please visit https://myvote.wi.gov to find your municipal clerk office’s contact
information and learn more about absentee voting in-person for the upcoming election.

November 3, 2020: Election Day. Polls are open from 7 a.m. to 8 p.m., and voters who are returning an
absentee ballot to their polling place must get it there by 8 p.m. However, there are 35 municipalities
including Milwaukee and Green Bay that count absentee ballots at a central location. Voters in those cities,
villages and towns should check with their municipal clerk about where to return their ballots on Election Day.


                                                                                                                 /
                    Case:municipalities
  A list of central count 3:15-cv-00324-jdp    Document
                                        is available here: #: 401-14 Filed: 09/18/20 Page 4 of 4
                                                           https://elections.wi.gov/clerks/guidance/central-
 count-absentee.


  Attachment                                                                  Size

  NR Elections - Absentee Voting Facts for November 2020 08-20-20.pdf 169.05 KB

  WEC_AV_Mailer FINAL.pdf                                                     345.99 KB

 For more information, contact
 Reid Magney, public information officer, 608-267-7887, or reid.magney@wi.gov.




Wisconsin Elections Commission | 212 East Washington Avenue, Third Floor P.O. Box 7984 | Madison, Wisconsin
                                               53707-7984

           tele (608) 266-8005 | fax (608) 267-0500 | tty 1-800-947-3529 | e-mail elections@wi.gov

                                  Toll-Free Voter Help Line: 1-866-VOTE-WIS




                                                                                                               /
